Exhibit (10)(PP)
QUOTA SHARE REINSURANCE AGREEMENT
     THIS QUOTA SHARE REINSURANCE AGREEMENT (this “Agreement”) is dated as of
this 6th day of December, 2010, but effective as of December 1, 2010 (the
“Effective Date”) between MICHIGAN INSURANCE COMPANY, a Michigan corporation
with its principal office in Grand Rapids, Michigan (“MICO”), and DONEGAL MUTUAL
INSURANCE COMPANY, a Pennsylvania mutual fire insurance company with its
principal office in Marietta, Pennsylvania (“Donegal Mutual”).
WITNESSETH:
     WHEREAS, Donegal Mutual has offered to provide reinsurance to MICO to the
extent and on the terms and conditions and subject to the exceptions, exclusions
and limitations set forth in this Agreement and nothing stated in this Agreement
shall in any manner create any obligations or establish any rights against
Donegal Mutual in favor of any person not a party to this Agreement;
     WHEREAS, MICO has agreed to place such reinsurance with Donegal Mutual to
the extent and on the terms and conditions and subject to the exceptions,
exclusions and limitations set forth in this Agreement; and
     WHEREAS, this Agreement shall constitute the entire contract between
Donegal Mutual and MICO related to such reinsurance and provides no guarantee of
profit, directly or indirectly, to either Donegal Mutual or MICO;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and intending to be legally bound hereby, Donegal Mutual and MICO
agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions.
     As used in this Agreement:
     “Allocated Loss Adjustment Expenses” shall mean all court costs, interest
upon judgments and mitigation, investigation, adjustment and legal expenses
chargeable to or incurred in (i) the mitigation, investigation, negotiation,
settlement of or defense against a Loss under a Covered Policy, (ii) loss
prevention mitigation or investigation in respect of any Covered Policy as to
which MICO has posted a loss reserve, (iii) the investigation, prevention and
workout of a potential Loss under a Covered Policy, (iv) the protection,
perfection and exercise of any subrogation or salvage or rights of reimbursement
with respect to any

 



--------------------------------------------------------------------------------



 



Covered Policy or (v) any deficiency resulting from the loss settlement or the
workout of a potential Loss under a Covered Policy. Allocated Loss Adjustment
Expenses shall exclude all office expenses and salaries of officers and
employees of MICO. All loss adjustment expenses that are not Allocated Loss
Adjustment Expenses shall constitute Unallocated Loss Adjustment Expenses.
     “Ceding Commission” shall have the meaning set forth in Section 8.1.
     “Covered Policies” shall mean an insurance policy first issued by MICO on
or after 12:01 a.m. on December 1, 2010. Donegal Mutual is not assuming any
liability from any insurance policy MICO first issued on or before 12:01 a.m. on
December 1, 2010.
     “Donegal Mutual” shall have the meaning set forth in the introductory
paragraph of this Agreement.
     “Effective Date” shall have the meaning set forth in the Preamble.
     “Exclusions” shall have the meaning set forth in Section 3.2.
     “Extra Contractual Obligations” shall mean all liabilities (i) for
compensatory, consequential, exemplary, punitive or similar damages which
directly relate to any alleged or actual act, error, omission, fraud or
misrepresentation by any Person, any of its affiliates or any of its or its
affiliates’ officers or employees, whether intentional or otherwise, in
connection with the Covered Policies or (ii) from any alleged or actual reckless
conduct or bad faith by any Person, any of its affiliates or any of its or its
affiliates’ officers or employees in connection with such Person’s handling of
any claim under any of the Covered Policies, including the settlement, defense
of or appeal of any claim or in connection with the issuance, offer, sale,
delivery, cancellation or administration by any Person or any of its affiliates
or any of its or its affiliates’ officers or employees under any of the Covered
Policies.
     “Insolvency Fund” shall mean any guaranty fund, insolvency fund, plan,
pool, association or other arrangement, however denominated, established or
governed, which provides for any assessment of or payment or assumption by MICO
of part or all of any claim, debt, charge, fee or other obligation of an insurer
or its successors or assigns which any competent authority has declared to be
insolvent or which is otherwise deemed unable to meet any claim, debt, fee,
charge or other obligation in whole or in part.
     “Loss” shall mean (i) amounts incurred by MICO in settlement or
satisfaction of claims under or in respect of the Covered Policies, (ii) any and
all Allocated Loss Adjustment Expenses MICO incurs under or in respect of the
Covered Policies, (iii) amounts payable to reinsurers other than Donegal Mutual
under or with respect to the Covered Policies and (iv) Extra Contractual
Obligations arising after the Effective Date from the acts of Donegal Mutual, in
each case net of amounts actually collected by Donegal Mutual or MICO under
Third Party Reinsurance Agreements.

 



--------------------------------------------------------------------------------



 



     “Occurrence” shall be the definition of said term as set forth in MICO’s
Covered Policies, provided, however, in the event “Occurrence” is not defined in
any Covered Policy that is reinsured pursuant to this Agreement, then, as to
such policy, the term “each Occurrence” shall mean each accident or Occurrence
or series of accidents or Occurrences arising out of one event, and shall
include aggregate limits of liability for a period not exceeding 12 months when
a Covered Policy applies in excess of aggregate limits. If MICO and Donegal
Mutual cannot specifically determine the date of any Loss, accident, casualty or
loss Occurrence, the date of such Loss, accident, casualty or loss Occurrence
shall be the inception date of the original Covered Policy reinsured pursuant to
this Agreement, provided that such policy period shall be deemed not to exceed
12 calendar months.
     “Person” shall mean any individual, corporation, limited liability company,
association, joint-stock company, business trust or other similar organization,
partnership, joint venture, trust, unincorporated association or government or
any agency, instrumentality or political subdivision of a government.
     “Quota Share” shall mean 25%.
     “Recovery shall mean any amount actually received by MICO in respect of any
Loss covered by Donegal Mutual under this Agreement, whether by subrogation,
salvage, reimbursement or other recovery.
     “Recovery Expenses” shall mean any expense, including court costs and legal
expenses MICO incurs for purposes of obtaining a Recovery with respect to
Losses, but excluding the expenses and salaries of the officers and employees of
MICO or its affiliates or normal overhead expenses of MICO and its affiliates
and excluding any expense that would constitute an Allocated Loss Adjustment
Expense.
     “MICO” shall have the meaning set forth in the introductory paragraph of
this Agreement.
     “Termination Date” shall have the meaning assigned to it in Section 16.1.
     “Third-Party Reinsurance Agreements” shall mean, to the extent such
treaties or agreements relate to Covered Policies, (i) all reinsurance treaties
and agreements under which MICO is a ceding party that were in force on the date
of this Agreement, and (ii) any such treaty or agreement that is terminated or
expired but under which MICO may continue to receive reinsurance coverage.
     “Unallocated Loss Adjustment Expenses” shall have the meaning set forth in
the definition of Allocated Loss Adjustment Expenses.
     “Ultimate Net Loss” as used in this Agreement means the actual loss MICO
pays or that MICO becomes liable to pay under the Covered Policies reinsured
pursuant to this Agreement, including all loss adjustment expense, 100% of any
Extra Contractual Obligation and 100% of any Loss in Excess of Policy Limits as
defined in Sections 11.1 and 11.2 of this

 



--------------------------------------------------------------------------------



 



Agreement. “Ultimate Net Loss” shall include any expenses of litigation, accrued
interest where such accrued interest is a part of any judgment, and all other
loss expenses of MICO including legal expenses and costs incurred in connection
with coverage and validity issues and any legal proceedings with respect thereto
that are allocable to a Covered Policy.
ARTICLE 2
APPLICATION OF AGREEMENT
     2.1 Business Covered. This Agreement applies to all insurance policies MICO
issues after the Effective Date and which MICO issues during the term of this
Agreement until 11:59 p.m. on the Termination Date.
ARTICLE 3
COVER
     3.1 Quota Share Reinsurance. Subject to the terms and conditions of this
Agreement:
          (a) MICO hereby cedes to Donegal Mutual, and Donegal Mutual hereby
accepts and reinsures from MICO, the Quota Share of any Losses under the Covered
Policies net of any losses covered by the Third-Party Reinsurance Agreements of
MICO. Such Losses are sometimes referred to in this Agreement as the “Reinsured
Liabilities.” All liabilities of MICO other than the Reinsured Liabilities under
the Covered Policies shall remain the liabilities of MICO (the “Retained
Liabilities”), and Donegal Mutual shall have no responsibility for the Retained
Liabilities by reason of entering into this Agreement or otherwise. MICO hereby
agrees to indemnify Donegal Mutual and hold Donegal Mutual harmless from and
against the Retained Liabilities.
          (b) For the avoidance of doubt, Donegal Mutual hereby assumes the risk
that any third-party reinsurance maintained by MICO is not collected, and
Donegal Mutual has no obligation to pay or to reimburse MICO for losses MICO
paid or liabilities MICO first incurred prior to the Effective Date or after the
Termination Date.
     3.2 Exclusions. This Agreement shall not apply to, and the Reinsured
Liabilities shall specifically exclude, loss, damage, cost or expense of any
nature directly or indirectly caused by, resulting from or in connection with
any of the following liabilities of MICO, regardless of any other cause or event
contributing currently or in any other sequence to the loss, damage, cost or
expense (the “Exclusions”), all of which shall remain the exclusive
responsibility of MICO:
          (a) all liability of MICO arising by agreement, assessment, operation
of law or otherwise from MICO’s participation or membership, whether voluntary
or involuntary, in any Insolvency Fund, coastal or wind storm authority or
similar association; and

 



--------------------------------------------------------------------------------



 



          (b) all liability of MICO arising after the Effective Date arising
from the acts, errors or omissions of MICO.
ARTICLE 4
REINSURANCE FOLLOWS ORIGINAL POLICIES
     4.1 Follow the Fortunes. Except to the extent specifically otherwise
provided in this Agreement or as MICO and Donegal Mutual may agree in writing,
all reinsurance under this Agreement shall be subject in all respects to the
same rates, terms, conditions, waivers and interpretations, and to the same
modifications, cancellations and alterations as the Covered Policies, the true
intent of this Agreement being that Donegal Mutual shall, in every case to which
this Agreement applies, follow the fortunes of MICO; provided, however, that the
Agreement shall not be construed to expand the liability of Donegal Mutual
beyond the liabilities Donegal Mutual has specifically assumed pursuant to this
Agreement.
     4.2 Third-Party Rights. Except as set forth in Sections 6.1 or 12.1,
nothing in this Agreement shall in any manner create any obligations or
establish any rights against Donegal Mutual in favor of any Person not a party
to this Agreement.
ARTICLE 5
CHANGE IN POLICY FORMS
     5.1 Policy Forms. MICO and Donegal Mutual have agreed on the forms of
Covered Policies that MICO will issue and that Donegal Mutual will reinsure
pursuant to this Agreement. MICO shall advise Donegal Mutual of any change in
any form of any Covered Policy no less than 90 days prior to the implementation
of any such change, and such change shall not be implemented unless Donegal
Mutual shall have approved such change in writing within 30 days after receipt
of such notice from MICO, such approval not to be unreasonably withheld by
Donegal Mutual.
ARTICLE 6
LOSSES AND LOSS ADJUSTMENT EXPENSES
     6.1 Payment to MICO for Ultimate Net Losses. Donegal Mutual shall pay to
MICO the Quota Share of sums actually paid by MICO in settlement of the Ultimate
Net Losses under the Covered Policies, on and after the Effective Date;
provided, however, that in the event of the insolvency of MICO, Donegal Mutual
shall pay such amount to the liquidator, receiver or statutory successor of MICO
in accordance with the provisions of Article 12 of this Agreement.
     6.2 Expenses to be Borne by Donegal Mutual. Donegal Mutual shall bear its
Quota Share of all external loss adjustment expenses MICO incurs in the
investigation, adjustment and litigation of all claims under the Covered
Policies.

 



--------------------------------------------------------------------------------



 



     6.3 Salvage. Donegal Mutual shall receive its Quota Share of all salvage,
recoveries and payments received subsequent to a Loss settlement under this
Agreement whether received before or after the final adjudication of any claim
under the Covered Policies.
     6.4 Loss Development. MICO shall advise Donegal Mutual promptly of all
claims and any subsequent developments pertaining to those claims that may
develop into Losses under the Covered Policies reinsured pursuant to this
Agreement.
     6.5 Defense of Claims. MICO shall investigate and, to the extent that may
be required by the Covered Policies reinsured under this Agreement, defend any
claim affecting the reinsurance provided by this Agreement and pursue such claim
to final determination.
     6.6 Donegal Mutual Participation. MICO agrees, upon the request of Donegal
Mutual, that when so requested, MICO will afford Donegal Mutual an opportunity
to participate with MICO, at the expense of Donegal Mutual, in the defense or
control of any claim, suit or proceeding involving the reinsurance provided
pursuant to this Agreement; and MICO and Donegal Mutual shall cooperate in all
material respects in the defense of such suit, claim or proceeding.
ARTICLE 7
PREMIUM
     7.1 Payment of Direct Written Premium. During the term of this Agreement,
Donegal Mutual shall assume from MICO 25% of MICO’s net written premiums
applicable to its liability under the Covered Policies for the reinsurance
provided pursuant to this Agreement. MICO shall pay such premiums, net of any
premiums for third-party reinsurance.
     7.2 Summary Statements. As soon as possible after the end of each month,
MICO shall submit to Donegal Mutual a statement that summarizes the net premiums
ceded, return premiums and conversions on MICO’s net written business, the
actual premiums due, net of commission, and MICO shall pay to Donegal Mutual any
amount due within 15 days of MICO’s delivery of such statement to Donegal
Mutual. MICO shall furnish quarterly to Donegal Mutual, MICO’s unearned premium
reserve on the Covered Policies. MICO shall compute its unearned premium reserve
on the daily pro rata basis.
     7.3 Payment of Losses. Donegal Mutual shall pay its proportion of Loss and
loss expenses paid by MICO to MICO within 15 days after MICO renders a monthly
account summarizing the Losses and loss expenses. Donegal Mutual shall have the
right, at its option, to offset the amount of such Loss or loss expense as
provided in Article 13.

 



--------------------------------------------------------------------------------



 



ARTICLE 8
CEDING COMMISSION
     8.1 Payment of Ceding Commission. Donegal Mutual shall pay a ceding
commission of 33% to MICO on the net written premiums MICO cedes to Donegal
Mutual under this Agreement. On all return premiums, MICO shall promptly return
to Donegal Mutual the Ceding Commission applicable to such returned premium.
     8.2 Statement of Ceding Commission. As soon as possible after the end of
each month, Donegal Mutual shall submit to MICO a statement that sets forth the
Ceding Commission fees, and Donegal Mutual shall pay any amount due within
fifteen (15) days of Donegal Mutual’s receipt of the monthly statements required
by Section 7.2.
     8.3 Taxes. The Ceding Commission allowance that Donegal Mutual pays to MICO
on the Covered Policies reinsured pursuant to this Agreement includes provision
for all premium taxes, licenses and fees with the exception of service charges,
assessments and any other expenses whatsoever, except external loss adjustment
expenses.
ARTICLE 9
INSPECTION
     9.1 Right of Inspection. MICO shall place at the disposal of Donegal Mutual
and Donegal Mutual shall have the right to inspect, through its authorized
representatives, at all reasonable times during the term of this Agreement and
thereafter, the books, records and papers of MICO pertaining to the reinsurance
provided pursuant to this Agreement and all claims made in connection therewith.
ARTICLE 10
RESERVES AND TAXES
     10.1 Maintenance of Reserves. Donegal Mutual shall maintain legal reserves
with respect to the unearned premiums and claims it assumed pursuant to this
Agreement.
     10.2 Premium Taxes. MICO shall be liable for all taxes on premiums reported
to Donegal Mutual under this Agreement and MICO shall reimburse Donegal Mutual
for such taxes where Donegal Mutual is required to pay the same.
ARTICLE 11
EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS
     11.1 Extra Contractual Obligations. The obligations reinsured pursuant to
this Agreement shall include Extra Contractual Obligations under the Covered
Policies.

 



--------------------------------------------------------------------------------



 



     11.2 Losses In Excess of Policy Limits. The obligations reinsured pursuant
to this Agreement shall include Loss in Excess of Policy Limits with respect to
any Covered Policy. “Loss in Excess of Policy Limits” shall mean losses in
excess of the policy limit, having been incurred because of, but not limited to,
failure by MICO to settle within the Covered Policy limit or by reason of
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.
     11.3 Date of Occurrence. An Extra Contractual Obligation and Loss in Excess
of Policy Limits shall be deemed to have occurred on the same date as the Loss
covered under a Covered Policy, and shall constitute part of the original Loss.
     11.4 Meaning of Loss. For the purposes of the Loss in Excess of Policy
Limits coverage under this Agreement, the word “Loss” shall mean any amount for
which MICO would have been contractually liable to pay had it not been for the
limit of the Covered Policy.
     11.5 Loss Adjustment Expense. Loss adjustment expense in respect of Extra
Contractual Obligations and Loss in Excess of Policy Limits shall be covered
under this Agreement in the same manner as other loss adjustment expense.
     11.6 Fraud. However, this Article 11 shall not apply where the Loss has
been incurred due to final legal adjudication of fraud of a member of the board
of directors or an officer of MICO acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered under
this Agreement.
     11.7 Michigan Law. In no event shall Donegal Mutual provide reinsurance to
MICO to the extent not permitted under the laws of Michigan.
ARTICLE 12
INSOLVENCY CLAUSE
     12.1 Insolvency. In the event of the insolvency and the appointment of a
conservator, rehabilitator, liquidator or statutory successor of MICO,
          (a) the reinsurance provided by this Agreement and each and every
reinsurance agreement heretofore or hereafter entered into between Donegal
Mutual and MICO shall be payable, subject to Section 12.1(b), by Donegal Mutual
directly to MICO or to its conservator, rehabilitator, liquidator, receiver or
statutory successor on the basis of the liability of MICO under the Covered
Policies without diminution because of the insolvency of MICO or because the
conservator, rehabilitator, liquidator, receiver, or statutory successor has
failed to pay all or any portion of any claims.

 



--------------------------------------------------------------------------------



 



          (b) Donegal Mutual shall make the payments as set forth above directly
to MICO or to its conservator, rehabilitator, liquidator, receiver or statutory
successor. If an insured under a Covered Policy submits a claim to MICO’s
conservator, rehabilitator, liquidator, receiver or statutory successor, Donegal
Mutual shall have the right, in lieu of making a payment to such conservator,
rehabilitator, liquidator, receiver or statutory successor, to make a payment on
the claim directly to the insured. Any such payment by Donegal Mutual shall
discharge Donegal Mutual from its related payment obligation under such Covered
Policy.
          (c) In the event of the insolvency of MICO, the rehabilitator,
liquidator, receiver, conservator or statutory successor of MICO shall give
written notice to Donegal Mutual of the pendency of each claim against MICO on
each Covered Policy within a reasonable time after such claim is filed in the
insolvency proceeding; and, during the pendency of such claim, Donegal Mutual
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense which Donegal Mutual may deem
available to MICO, its rehabilitator, liquidator, receiver, conservator or
statutory successor. The expense Donegal Mutual thus incurs shall be chargeable,
subject to court approval, against MICO as part of the expense of liquidation or
rehabilitation to the extent of the share of the benefit that may accrue to MICO
solely as a result of the defense undertaken by Donegal Mutual.
ARTICLE 13
OFFSET CLAUSE
     13.1 Offset. Except for payments to be made pursuant to Section 6.1, which
may only be offset against each other, Donegal Mutual and MICO shall each have,
and may exercise at any time and from time to time, the right to offset any
balance or amount, whether on account of premiums, premium adjustments,
commissions, claims, Losses, Recoveries or otherwise, due from such party to the
other party hereto under this Agreement. The party asserting the right of offset
shall have and may exercise such right at any time whether the balance or
balances due or to become due to such party from the other are on account of
premiums or on account of Losses or otherwise. If Donegal Mutual is required to
make a payment directly to an insured under a Covered Policy, no offset shall be
allowed between Donegal Mutual and the insured under a Covered Policy, provided,
however, that Donegal Mutual shall continue to maintain its offset rights
against MICO pursuant to this Agreement.
ARTICLE 14
ARBITRATION
     14.1 Arbitration. Should an irreconcilable difference of opinion arise
between MICO and Donegal Mutual as to the interpretation of this Agreement or
the transactions this Agreement contemplates, as a condition precedent to any
right of action under this Agreement, such difference shall be submitted to
arbitration to the decision of a board of

 



--------------------------------------------------------------------------------



 



arbitration composed of two arbitrators and an umpire, meeting in Lansing,
Michigan under the rules of the American Arbitration Association.
     14.2 Identity of Arbitrators. The members of the board of arbitration shall
be active or retired disinterested executive officers of insurance or
reinsurance companies. Each party shall appoint one arbitrator and the two
arbitrators shall choose an umpire before they enter into arbitration. If either
party fails to appoint its arbitrator within four weeks after being requested to
do so, the other party shall also appoint the second arbitrator. If the two
arbitrators fail to agree upon the appointment of an umpire within four weeks
after their nominations, each of them shall name three nominees for umpire, of
whom each arbitrator shall decline two nominees and the decision among the two
remaining nominees shall be made by the claimant party drawing lots.
     14.3 Default Selection. In the event that either party shall fail to choose
an arbitrator within four weeks following a request by Donegal Mutual or MICO
for arbitration, the requesting party shall choose two arbitrators who shall
choose the umpire.
     14.4 Submission of Initial Brief. The claimant shall submit its initial
brief within 20 days from appointment of the umpire. The respondent shall submit
its brief within 20 days after receipt of the claimant’s brief and the claimant
may submit a reply brief within 10 days after receipt of the respondent’s brief.
     14.5 Arbitrator Decision. The board of arbitration shall make its decision
with regard to the custom and usage of the insurance and reinsurance business.
The board of arbitration shall issue its decision in writing based upon a
hearing in which evidence may be introduced without following strict rules of
evidence but in which cross examination and rebuttal shall be allowed. The board
of arbitration shall make its decision within 60 days following the conclusion
of the hearings unless the parties consent to an extension. The majority
decision of the board of arbitration shall be final and binding upon all parties
to the proceeding. Judgment may be entered upon the award of the board of
arbitration in any court having jurisdiction thereof.
     14.6 Multiple Reinsurers. If more than one reinsurer is involved in the
same dispute, all such reinsurers shall constitute and act as one party for
purposes of this clause and communications shall be made by MICO to each of the
reinsurers constituting the one party, provided, however, that nothing therein
shall impair the rights of such reinsurers to assert several, rather than joint
defenses or claims, nor be construed as changing the liability of the reinsurers
under the terms of this Agreement from several to joint.
     14.7 Arbitration Expenses. Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear with the other party the expense
of the umpire. The remaining costs of the arbitration proceedings shall be
allocated by the board of arbitration.

 



--------------------------------------------------------------------------------



 



     14.8 No Judicial Foundation. The arbitrators shall be relieved of all
judicial formalities and may abstain from strict rules of law, interpreting this
Agreement as an honorable obligation rather than as merely a legal obligation.
ARTICLE 15
GOVERNING LAW AND REGULATORY APPROVAL
     15.1 Governing Law. This Agreement shall be interpreted under and pursuant
to the laws of the State of Michigan in all respects.
     15.2 Regulatory Approval. Any changes or amendments to this Agreement shall
be subject to the receipt of prior written approval from the Michigan Office of
Financial and Insurance Regulation and the Pennsylvania Insurance Department.
ARTICLE 16
COMMENCEMENT AND TERMINATION
     16.1 Effective Time. This Agreement shall take effect as of 12:01 A.M. on
the Effective Date and is entered into for an unlimited term, but either party
may terminate the term of this Agreement at any time by giving not less than
90 days notice in writing to the other party of a date of termination of this
Agreement (the “Termination Date”).
     16.2 Participation Until Termination. Donegal Mutual shall participate in
business coming within the terms of this Agreement until the date of termination
of this Agreement.
     16.3 Run-Off. In the event either party terminates this Agreement the
reinsurance assumed pursuant to this Agreement shall be provided on a “run-off”
basis for all policies written after the Effective Date of this Agreement and
prior to the Termination Date until all liabilities under the Covered Policies
have been satisfied in full.
ARTICLE 17
CURRENCY OF PAYMENT
     17.1 Currency of Payment. All payments under this Agreement shall be made
in the currency of the United States of America.
ARTICLE 18
ACCESS TO RECORDS
     18.1 Access to Records. Donegal Mutual, by its duly appointed
representatives, shall have the right at any reasonable time, to examine all
papers in the possession of MICO that relate to the Covered Policies that
Donegal Mutual has reinsured pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 19
STATISTICS
     19.1 Statistics. MICO shall furnish Donegal Mutual such statistics as may
be necessary to comply with statutory requirements and in such form as Donegal
Mutual may reasonably request from MICO.
ARTICLE 20
ERRORS AND OMISSIONS
     20.1 Errors and Omissions. Any inadvertent delay, omission or error by
either party shall not relieve the other party from any liability that would
have attached under this Agreement, provided that such delay, omission or error
shall not impose any greater liability on Donegal Mutual than would have
attached under this Agreement if such act, delay, omission or error had not
occurred, and such act, delay, omission or error is promptly and reasonably
rectified upon discovery by the responsible party.
ARTICLE 21
MISCELLANEOUS
     21.1 Notices. All reports, remittances, notices, letters, financial
statements or any other communications between the parties to this Agreement
shall be addressed as follows:
     To Donegal Mutual:
Donegal Mutual Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: President
Facsimile: (717) 426-7009
     To MICO:
Michigan Insurance Company
1700 East Beltline N.E., Suite 100
Grand Rapids, Michigan 49525
Attention: President
Facsimile: (616) 447-9603
     21.2 Assignment. Neither this Agreement nor any rights or obligations under
this Agreement may be assigned or otherwise transferred by any party to this
Agreement, including by operation of law, without the consent of the other party
to this Agreement and the prior approval of the Commissioner of Insurance of the
State of Michigan; provided,

 



--------------------------------------------------------------------------------



 



however, that Donegal Mutual may assign its rights or obligations under this
Agreement to any entity that has a current A.M. Best rating equal to or greater
than A.
     21.3 Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been part of this Agreement unless the deletion of such
provision would result in such a material change as to cause completion or
continuation of the transactions contemplated by this Agreement to be
unreasonable or materially frustrate the objectives of MICO and Donegal Mutual
as expressed in this Agreement.
     21.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same agreement.
     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed in duplicate and delivered as of the day and year first above written.

            DONEGAL MUTUAL INSURANCE COMPANY
      By:   /s/ Donald H. Nikolaus         Donald H. Nikolaus, President       
        MICHIGAN INSURANCE COMPANY
      By:   /s/ Ermil L. Adamson         Ermil L. Adamson, President           
 

 